Title: To Benjamin Franklin from Madame Brillon et al., 24 December 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Monseigneur.
Nice le jour de la Callêne, Cest la veille de Noel [December 24, 1781]
Permettez, qu’une famille qui vous fut chere, se rappelle à votre souvenir dans ce premier jour de L’année, et reclame, Monseigneur, des bontés de votre Grandeur, une portion d’amitié que vous voulutes bien lui accorder; Cette famille que vous oubliez si complettement; Monseigneur, n’a rien fait qui la mette dans le cas d’etre traitée si rigoureusement de votre part, elle vous a vouée une tendresse sans bornes, elle a chanté Le Te deum pour la continuation des Succéz des Ameriquains, elle a bue à votre Santé, de maniere à vous faire vivre Sain, et Sauf plus de Cinquante ans, et malgré les rigueurs de votre grandeur, Monseigneur, dans ce premier jour de L’an, elle ne cesse d’adresser des vœux au ciel, pour la conservation de votre Excellence, et de celle de Monsieur votre petit fils, qui dans ce moment fait peut être un entre chat, tandis que vous embrassez une, où deux jolies femmes, sans penser ni L’un ni L’autre à la tristesse, et à L’abandon ou nous sommes plongés; Veuillez donc, Monseigneur, vous souvenir un instant du passé, et si le present nous tient forcément Eloignés de vous, promettez nous, qu’à L’avenir vous nous r’aimerez. Sans cette esperance votre Grandeur, apprendra par le courier de L’Europe, qu’une famille honnête, et sincerement devouée à L’ambassadeur des etats unis, a eté reduitte au desespoir par ce même Ambassadeur, que L’on dit etre si grand philosophe, et si galant et qu’elle s’est noyée dans la mer, ou enyvrée à force de vins blancs, et rouges pour oublier Ses Chagrins.
D’hardancourt BrillonCunegonda BrillonAldegonde BrillonCoudougnanLe Pere PaginPaginet avocatBrillonini
